Title: From George Washington to Richard Peters, 9 January 1779
From: Washington, George
To: Peters, Richard


  
    Sir
    Philada 9th January 1779
  
I have the honor of yours of the 7th instant—As there is not probably a sufficiency of Mittens for the whole Army, a partial distribution would occasion uneasiness among those who were not supplied. Instead therefore of a general delivery, I should think it better to have them lodged with the Cloathiers attending the Army to be delivered out occasionally to detachments going upon a duty that will expose them to the inclemency of the Weather.
Some little time before I left Fredericksburg I had a very minute enquiry made into the number of Soldiers employed as Officers servants, and I had the satisfaction of finding by the Report of Colo. Ward Commy General of Musters, that the number was not more than common usage and the necessity of the Case required. In some particular instances where he found more soldiers returned as Waiters than was justifiable or reasonable, he mentioned the matter to the Officers employing them, and he informed me that at a subsequent Muster he found the injury redressed.
  I cannot think that the measure, of allowing the Officer a sum equal to the pay and Rations of a Soldier to hire a Waiter, would answer, for this obvious reason, that, at this time, no person can be 
    
    
    
    procured to do the most common drudgery for the pay and Rations of a Soldier, so far from it, that the pay of a labourer now exceeds that of many officers. The Board must be fully acquainted with the discontents which already prevail in the Army on acct of the disproportion between their pay and every necessary Article of life, and to enter into a Regulation which would oblige the Officer to pay as much for a servant as he himself receives, and which would deprive him of a priviledge which I beleive is allowed in all services, would I am confident be attended with the most disagreeable consequences. That Officers should be limited to a number of servants in proportion to their Rank I think highly proper, and had I not found from Colo. Wards representation, as before mentioned, that the number so employed was not more than sufficient, I should have made some regulations on that head.
The Board will find by making a strict scrutiny into the Column of Men upon command, that the Bulk are employed as Waggoners, Watermen, Artisans and in short in every kind of Work necessary in and about an Army, for in fact the price of labour is so extravagant that the Quarter Master is obliged to draw Men from the line for most of his purposes or his department must be at a stand.
I have regulated the number of Horses that the Officers of the Cavalry shall be allowed to keep, and have been very particular in the instructions given to the commanding Officers of those Corps gone into Quarters to see that the regulation is observed. I will upon my return to Camp transmit the Board a Copy of the Regulation. I am &c.
